

115 HR 5254 IH: To direct the Secretary of Health and Human Services to conduct a study on the feasibility of expanding eligibility for enrollment in Medicare Advantage plans to individuals enrolled under the Medicaid program or enrolled under a group health plan.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5254IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Budd introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to conduct a study on the feasibility of
			 expanding eligibility for enrollment in Medicare Advantage plans to
			 individuals enrolled under the Medicaid program or enrolled under a group
			 health plan.
	
 1.Study of expansion of Medicare Advantage eligibilityNot later than December 31, 2020, the Secretary of Health and Human Services shall conduct a study and submit to Congress a report on the feasibility of expanding eligibility for enrollment in Medicare Advantage plans offered under part C of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.) to individuals enrolled under a State plan (or a waiver of such plan) under title XIX of such Act (42 U.S.C. 1396 et seq.) or enrolled in a group health plan (as defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)). Such report shall include an analysis of whether such an expansion—
 (1)would increase access to health care for such individuals; and (2)lead to lower health care costs for such individuals.
			